DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-8, 10-15, and 17-21 are pending in this application.
Claims 1, 8 and 15 are amended.
Claims 2, 9, and 16 are cancelled.
Claims 1, 3-8, 10-15, and 17-21 are presented for examination. 

Response to Amendments
Claim Interpretation
The claims 1, 8 and 15 term “non-blocking Station-Time boundaries" is not known as a term of the art. Upon review of the applicant’s specification (Specification: Para. 0004), the examiner is interpreting the term as open or unoccupied space that includes a speed decision of the vehicle’s planning route (Specification: Para. 0063-0065). This interpretation is based on the specification’s description of blocking obstacle’s ST boundaries can be a set of points (s,t) that reflect time, an obstacle will block the ADV’s path at position s (e.g., blocking obstacles) (Specification: Para. 0004). Since obstacles that would block the vehicle’s moment are defined by a location and time, then non-blocking boundaries are defined as non-blocking boundaries that influence the speed decision.
The claims 1, 8 and 15 term “real ST coordinate system associated with the current lane" is being interpreted by the examiner as the location and time representation of the current lane of travel. There is a ST coordinate system associated with the target lane, which can be the current lane or another lane. Therefore the real ST coordinate system associated with the current lane is being interpreted as a coordinate system for the current lane of travel. 
The claims 1, 8 and 15 term “residual ST boundaries" is being interpreted by the examiner as a partial projected ST boundaries.  
The claims 1, 8 and 15 term “target lane" is being interpreted as a neighboring or an adjacent lane.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6, 8, 12-13, 15, 19-20   are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication Number 2015/0353082 A1) in view of Wood et al. (US Patent Number 10,065,638 B1).
Regarding Claim 1, Lee teaches a computer-implemented method for adjusting a vehicle speed prior to a lane change for an autonomous driving vehicle (ADV), the method comprising: planning a hypothetical rough path without the lane change (Lee: Para. 0078; reference path reads on hypothetical rough path); determining virtual non-blocking Station-Time (ST) boundaries of interfering vehicles moving in a target lane, comprising shifting the hypothetical rough path to an ST coordinate system associated with the target lane (Lee: Para. 0034, 0035, 0074, Figure 6; formulated for the lane change maneuver as a boundary condition problem reads on determining virtual non-blocking station-time boundaries), wherein the virtual non-blocking ST boundaries are boundaries of a ST graph indicating a distance travelled with respect to time (Lee: Para. 0034; define (x(t),y(t)) as the vehicle position at time t with respect to the origin R.sub.v(0) of the coordinate system), wherein the virtual non-blocking ST boundaries are mapped onto the ST graph for the ADV to avoid hitting the virtual non-blocking ST boundaries (Lee: Para. 0074-0076, 0085; path planning algorithm initially uses the roadway points available from the map database to determine the desired vehicle reference path; a lane change maneuver; slow down for moving object in front of the vehicle and an evasive maneuver around an object; algorithm receives object data on line from any available sensor on the vehicle indicating some object may interfere with the traffic free reference path where the path needs to be adjusted; a graph with time on the horizontal axis and speed on the vertical axis showing an original calculated speed profile represented by graph line of the vehicle, which would cause the vehicle to collide with the object, and an adjusted speed profile represented by graph line, that reduces the speed of the vehicle to avoid the object).
Lee doesn’t explicitly teach wherein ST boundaries include blocking ST boundaries and the non-blocking ST boundaries, wherein the blocking ST boundaries correspond to interfering vehicles that block the hypothetical rough path of the ADV, and wherein the non-blocking ST boundaries correspond to interfering vehicles that do not block the hypothetical rough path of the ADV but modeled to influence a speed of the ADV; determining projected ST boundaries, comprising projecting the virtual non-blocking ST boundaries onto a real ST coordinate system associated with a current lane; determining residual ST boundaries, comprising keeping only part of the projected ST boundaries where Time(t) > t0, wherein t0 is a parameter selected based on an approximate time needed for the ADV to complete a lane change.
However, Lee is deemed to disclose an equivalent teaching. Lee discloses a method to detect static and moving objects in order to adjust a reference path from a multiple of vehicle path and vehicle speed options (Lee: Para. 0009). Lee discloses creating a lane change path over a certain time period, where the normalized path problem is where a coordinate conversion is used for normalizing coordinates to the vehicle coordinates (Lee: Para. 0026). The vehicle coordinates while a lane change path is being generated would be the “real ST coordinate system associated with the current lane.” Lee’s various vehicle states converted to a vehicle coordinate system is equivalent to Lee’s “projecting the virtual non-blocking ST boundaries into a real ST coordinate system associated with the current lane.” Lee discloses estimating a path along an estimated lane center line (Lee: Para. 0027) as a hypothetical rough path without a lane change. The examiner has interpreted non-blocking obstacles to be a decision to slow down or yield for an obstacle (Specification: Para. 0004, 0074). Lee discloses a slow moving object, which requires the autonomous vehicle to slow down to allow the slow moving object to move out of the way. The detected slow object is used during the path planning and generation algorithm as a reason to change the reference lane change path (Lee: Para. 0075). Lee first created a course reference path plan that does not require consideration for traffic or other obstacles. The next step receives object data from any available sensor indicating some object that may interfere with the traffic free reference path (Lee: Para. 0076). The path generation system has a boundary condition problem with dynamic obstacle vehicles with a starting time and a vehicle time t which is a parameter in the boundary formulation (Lee: Para. 0034), including a time variable specified to complete a lane change maneuver (Lee: Para. 0033). Lee’s time variable considered in the boundary condition problem with dynamic obstacles is equivalent to “determining residual ST boundaries.”
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have determined projected ST boundaries and residual ST boundaries based on t0 in order to generate a lane change path that is adjusted based on dynamic and static objects (Lee: Para. 0009).
In the following limitations, Lee teaches generating at station-lateral (SL) map, wherein the SL map is a two-dimensional geometric map comprising the interfering vehicles information including SL boundaries perceived by the ADV (Lee: Para. 0085; a graph with time on the horizontal axis and speed on the vertical axis showing an original calculated speed profile represented by graph line of the vehicle, which would cause the vehicle to collide with the object, and an adjusted speed profile represented by graph line, that reduces the speed of the vehicle to avoid the object); combining the ST graph and the SL map into a SLT graph indicating at what time should the ADV pass a particular coordinate (Lee: Para. 0034; define (x(t),y(t)) as the vehicle position at time t with respect to the origin R.sub.v(0) of the coordinate system).
Lee doesn’t explicitly teach performing speed optimization based on the residual ST boundaries, SLT graph, and speeds of the interfering vehicles in the target lane; and in response to performing speed optimization based on the residual ST boundaries, SLT graph, and the speeds of the interfering vehicles in the target lane, adjusting the vehicle speed of the ADV in the current lane based on the speed optimization, the speeds of the interfering vehicles in the target lane and the residual ST boundaries; and in response to adjusting the vehicle speed of the ADV in the current lane, performing the lane change for the ADV from the current lane into the target lane based on the speed optimization, the speeds of interfering vehicles in the target lane and the residual ST boundaries.
However Wood, in the same field of endeavor, teaches performing speed optimization based on the residual ST boundaries, SLT graph, and speeds of the interfering vehicles in the target lane (Wood: Col. 5 Lines 47-50; Col. 10 Line 29- Col. 11 Line 6, Col. 11 Lines 16-24; perception data for each object can describe, for example, an estimate of the object's: current location; current speed; current acceleration; current heading; motion planning system can determine a motion plan for the vehicle based at least in part on the predicted data and/or other data, and save the motion plan as motion plan data); and in response to performing speed optimization based on the residual ST boundaries, SLT graph, and the speeds of the interfering vehicles in the target lane (Wood: Col. 5 Lines 47-50; Col. 10 Line 29- Col. 11 Line 6, Col. 11 Lines 16-24; perception data for each object can describe, for example, an estimate of the object's: current location; current speed; current acceleration; current heading), adjusting the vehicle speed of the ADV in the current lane based on the speed optimization, the speeds of the interfering vehicles in the target lane and the residual ST boundaries (Wood: Col. 5 Lines 47-50; Col. 11 Lines 16-24, 27-32, 55-59; mobility controller can send one or more control signals to the responsible vehicle control sub-system e.g., braking control system, steering control system, acceleration control system to execute the instructions and implement the motion plan; vehicle can perform a certain action e.g., pass an object); and in response to adjusting the vehicle speed of the ADV in the current lane, performing the lane change for the ADV from the current lane into the target lane based on the speed optimization, the speeds of interfering vehicles in the target lane and the residual ST boundaries (Wood: Col. 5 Lines 47-50; Col. 11 Lines 16-24, 27-32, 55-59; mobility controller can send one or more control signals to the responsible vehicle control sub-system e.g., braking control system, steering control system, acceleration control system to execute the instructions and implement the motion plan; vehicle can perform a certain action e.g., pass an object; a motion plan for the vehicle 103 based at least in part on the predicted data).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Wood’s detection of vehicle location, speed, footprint as a bounding polygon tracked over time (Wood: Col. 10 Line 29 – Col. 11 Line 6) into Lee’s boundary condition lane change path generation (Lee: Para. 0034-0035) in order to use Wood’s interfering vehicle speed dependent bounding polygon (Wood: Col. 10 Line 29 – Col. 11 Line 6) as information to help provide multiple candidate vehicle paths and vehicle speeds avoiding detected moving objects in proximity of the vehicle (Lee: Para. 0009).
Regarding Claim 5, Lee teaches the computer-implemented method of claim 1, wherein the performing speed optimization further comprises using quadratic programming (QP) to minimize a speed cost function (Lee: Para. 0026, 0086; fifth order polynomial equation reads on quadratic programming).
Regarding Claim 6, Lee teaches the computer-implemented method of claim 1, wherein t0 is selected based on an approximate time required to complete the lane change (Lee: Para. 0068; lane change time reads on approximate time required to complete the lane change).
Regarding Claim 8, Lee teaches a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations for adjusting a vehicle speed prior to a lane change for an autonomous driving vehicle (ADV), the operations comprising (Lee: Para. 0091; non-transitory computer-readable medium with an executable program stored thereon including various code or executable instructions able to be performed by the computer or processor reads on a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor): planning a hypothetical rough path without the lane change (Lee: Para. 0078; reference path reads on hypothetical rough path); determining virtual non-blocking Station-Time (ST) boundaries of interfering vehicles moving in a target lane, comprising shifting the hypothetical rough path to an ST coordinate system associated with the target lane (Lee: Para. 0034, 0035, 0074; formulated for the lane change maneuver as a boundary condition problem reads on determining virtual non-blocking station-time boundaries), wherein the virtual non-blocking ST boundaries are boundaries of a ST graph indicating a distance travelled with respect to time (Lee: Para. 0034; define (x(t),y(t)) as the vehicle position at time t with respect to the origin R.sub.v(0) of the coordinate system), wherein the virtual non-blocking ST boundaries are mapped onto the ST graph for the ADV to avoid hitting the virtual non-blocking ST boundaries (Lee: Para. 0074-0076, 0085; path planning algorithm initially uses the roadway points available from the map database to determine the desired vehicle reference path; a lane change maneuver; slow down for moving object in front of the vehicle and an evasive maneuver around an object; algorithm receives object data on line from any available sensor on the vehicle indicating some object may interfere with the traffic free reference path where the path needs to be adjusted; a graph with time on the horizontal axis and speed on the vertical axis showing an original calculated speed profile represented by graph line of the vehicle, which would cause the vehicle to collide with the object, and an adjusted speed profile represented by graph line, that reduces the speed of the vehicle to avoid the object).
Lee doesn’t explicitly teach wherein ST boundaries include blocking ST boundaries and the non-blocking ST boundaries, wherein the blocking ST boundaries correspond to interfering vehicles that block the hypothetical rough path of the ADV, and wherein the non-blocking ST boundaries correspond to interfering vehicles that do not block the hypothetical rough path of the ADV but modeled to influence a speed of the ADV; determining projected ST boundaries, comprising projecting the virtual non-blocking ST boundaries onto a real ST coordinate system associated with a current lane; determining residual ST boundaries, comprising keeping only part of the projected ST boundaries where Time(t) > t0, wherein t0 is a parameter selected based on an approximate time needed for the ADV to complete a lane change.
However, Lee is deemed to disclose an equivalent teaching. Lee discloses a method to detect static and moving objects in order to adjust a reference path from a multiple of vehicle path and vehicle speed options (Lee: Para. 0009). Lee discloses creating a lane change path over a certain time period, where the normalized path problem is where a coordinate conversion is used for normalizing coordinates to the vehicle coordinates (Lee: Para. 0026). The vehicle coordinates while a lane change path is being generated would be the “real ST coordinate system associated with the current lane.” Lee’s various vehicle states converted to a vehicle coordinate system is equivalent to “projecting the virtual non-blocking ST boundaries into a real ST coordinate system associated with the current lane.” Lee discloses estimating a path along an estimated lane center line (Lee: Para. 0027) as a hypothetical rough path without a lane change. The examiner has interpreted non-blocking obstacles to be a decision to slow down or yield for an obstacle (Specification: Para. 0004, 0074). Lee discloses a slow moving object, which requires the autonomous vehicle to slow down to allow the slow moving object to move out of the way. The detected slow object is used during the path planning and generation algorithm as a reason to change the reference lane change path (Lee: Para. 0075). Lee first created a course reference path plan that does not require consideration for traffic or other obstacles. The next step receives object data from any available sensor indicating some object that may interfere with the traffic free reference path (Lee: Para. 0076). The path generation system has a boundary condition problem with dynamic obstacle vehicles with a starting time and a vehicle time t which is a parameter in the boundary formulation (Lee: Para. 0034), including a time variable specified to complete a lane change maneuver (Lee: Para. 0033). Lee’s time variable considered in the boundary condition problem with dynamic obstacles is equivalent to “determining residual ST boundaries.”
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have determined projected ST boundaries and residual ST boundaries based on t0 in order to generate a lane change path that is adjusted based on dynamic and static objects (Lee: Para. 0009).
In the following limitation, Lee teaches generating a station-lateral (SL) map, wherein the SL map is a two-dimensional geometric map comprising the interfering vehicles information including SL boundaries perceived by the ADV (Lee: Para. 0085; a graph with time on the horizontal axis and speed on the vertical axis showing an original calculated speed profile represented by graph line of the vehicle, which would cause the vehicle to collide with the object, and an adjusted speed profile represented by graph line, that reduces the speed of the vehicle to avoid the object); combining the ST graph and the SL map into a SLT graph indicating at what time should the ADV pass a particular coordinate (Lee: Para. 0034; define (x(t),y(t)) as the vehicle position at time t with respect to the origin R.sub.v(0) of the coordinate system).
Lee doesn’t explicitly teach performing speed optimization based on the residual ST boundaries, SLT graph, and speeds of the interfering vehicles in the target lane; and in response to performing speed optimization based on the residual ST boundaries, SLT graph, and the speeds of the interfering vehicles, adjusting the vehicle speed of the ADV in the current lane based on the speed optimization, the speeds of the interfering vehicles in the target lane and the residual ST boundaries; and in response to adjusting the vehicle speed of the ADV in the current lane, performing the lane change for the ADV from the current lane into the target lane based on the speed optimization, the speeds of the interfering vehicles in the target lane and the residual ST boundaries.
However Wood, in the same field of endeavor, teaches performing speed optimization based on the residual ST boundaries, SLT graph, and speeds of the interfering vehicles in the target lane (Wood: Col. 5 Lines 47-50; Col. 10 Line 29- Col. 11 Line 6, Col. 11 Lines 16-24; perception data for each object can describe, for example, an estimate of the object's: current location; current speed; current acceleration; current heading; motion planning system can determine a motion plan for the vehicle based at least in part on the predicted data and/or other data, and save the motion plan as motion plan data); and in response to performing speed optimization based on the residual ST boundaries, SLT graph, and the speeds of the interfering vehicles (Wood: Col. 5 Lines 47-50; Col. 10 Line 29- Col. 11 Line 6, Col. 11 Lines 16-24; perception data for each object can describe, for example, an estimate of the object's: current location; current speed; current acceleration; current heading), adjusting the vehicle speed of the ADV in the current lane based on the speed optimization, the speeds of the interfering vehicles in the target lane and the residual ST boundaries (Wood: Col. 5 Lines 47-50; Col. 11 Lines 27-32, 55-59; mobility controller can send one or more control signals to the responsible vehicle control sub-system e.g., braking control system, steering control system, acceleration control system to execute the instructions and implement the motion plan; vehicle can perform a certain action e.g., pass an object); and in response to adjusting the vehicle speed of the ADV in the current lane, performing the lane change for the ADV from the current lane into the target lane based on the speed optimization, the speeds of the interfering vehicles in the target lane and the residual ST boundaries (Wood: Col. 5 Lines 47-50; Col. 11 Lines 16-24, 27-32, 55-59; mobility controller can send one or more control signals to the responsible vehicle control sub-system e.g., braking control system, steering control system, acceleration control system to execute the instructions and implement the motion plan; vehicle can perform a certain action e.g., pass an object; a motion plan for the vehicle 103 based at least in part on the predicted data).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Wood’s detection of vehicle location, speed, footprint as a bounding polygon tracked over time (Wood: Col. 10 Line 29 – Col. 11 Line 6) into Lee’s boundary condition lane change path generation (Lee: Para. 0034-0035) in order to use Wood’s interfering vehicle speed dependent bounding polygon (Wood: Col. 10 Line 29 – Col. 11 Line 6) as information to help provide multiple candidate vehicle paths and vehicle speeds avoiding detected moving objects in proximity of the vehicle (Lee: Para. 0009).
Regarding Claim 12, Lee teaches the non-transitory machine-readable medium of claim 8, wherein the performing speed optimization further comprises using quadratic programming (QP) to minimize a speed cost function (Lee: Para. 0026, 0086; fifth order polynomial equation reads on quadratic programming).
Regarding Claim 13, Lee teaches the non-transitory machine-readable medium of claim 8, wherein t0 is selected based on an approximate time required to complete the lane change (Lee: Para. 0068; lane change time reads on approximate time required to complete the lane change).
Regarding Claim 15, Lee teaches a data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations for adjusting a vehicle speed prior to a lane change for an autonomous driving vehicle (ADV), the operations including planning a hypothetical rough path without the lane change (Lee: Para. 0091; non-transitory computer-readable medium with an executable program stored thereon including various code or executable instructions able to be performed by the computer or processor reads on a processor; and a memory coupled to the processor to store instructions); determining virtual non-blocking Station-Time (ST) boundaries of interfering vehicles moving in a target lane, comprising shifting the hypothetical rough path to an ST coordinate system associated with the target lane (Lee: Para. 0034, 0035, 0074; formulated for the lane change maneuver as a boundary condition problem reads on determining virtual non-blocking station-time boundaries), wherein the virtual non-blocking ST boundaries are boundaries of a ST graph indicating a distance travelled with respect to time (Lee: Para. 0034; define (x(t),y(t)) as the vehicle position at time t with respect to the origin R.sub.v(0) of the coordinate system), wherein the virtual non-blocking ST boundaries are mapped onto the ST graph for the ADV to avoid hitting the virtual non-blocking ST boundaries (Lee: Para. 0074-0076, 0085; path planning algorithm initially uses the roadway points available from the map database to determine the desired vehicle reference path; a lane change maneuver; slow down for moving object in front of the vehicle and an evasive maneuver around an object; algorithm receives object data on line from any available sensor on the vehicle indicating some object may interfere with the traffic free reference path where the path needs to be adjusted; a graph with time on the horizontal axis and speed on the vertical axis showing an original calculated speed profile represented by graph line of the vehicle, which would cause the vehicle to collide with the object, and an adjusted speed profile represented by graph line, that reduces the speed of the vehicle to avoid the object).
Lee doesn’t explicitly teach wherein ST boundaries include blocking ST boundaries and the non-blocking ST boundaries, wherein the blocking ST boundaries correspond to the interfering vehicles that block the hypothetical rough path of the ADV, and wherein the non-blocking ST boundaries correspond to the interfering vehicles that do not block the hypothetical rough path of the ADV but modeled to influence a speed of the ADV; determining projected ST boundaries, comprising projecting the virtual non-blocking ST boundaries onto a real ST coordinate system associated with a current lane; determining residual ST boundaries, comprising keeping only part of the projected ST boundaries where Time(t) > t0, wherein t0 is a parameter selected based on an approximate time needed for the ADV to complete a lane change.
However, Lee is deemed to disclose an equivalent teaching. Lee discloses a method to detect static and moving objects in order to adjust a reference path from a multiple of vehicle path and vehicle speed options (Lee: Para. 0009). Lee discloses creating a lane change path over a certain time period, where the normalized path problem is where a coordinate conversion is used for normalizing coordinates to the vehicle coordinates (Lee: Para. 0026). The vehicle coordinates while a lane change path is being generated would be the “real ST coordinate system associated with the current lane.” Lee’s various vehicle states converted to a vehicle coordinate system is equivalent to “projecting the virtual non-blocking ST boundaries into a real ST coordinate system associated with the current lane.” Lee discloses estimating a path along an estimated lane center line (Lee: Para. 0027) as a hypothetical rough path without a lane change. Lee’s non-blocking obstacles is a decision to slow down or yield for an obstacle (Specification: Para. 0004, 0074). Lee discloses a slow moving object, which requires the autonomous vehicle to slow down to allow the slow moving object to move out of the way. The detected slow object is used during the path planning and generation algorithm as a reason to change the reference lane change path (Lee: Para. 0075). Lee first created a course reference path plan that does not require consideration for traffic or other obstacles. The next step receives object data from any available sensor indicating some object that may interfere with the traffic free reference path (Lee: Para. 0076). The path generation system has a boundary condition problem with dynamic obstacle vehicles with a starting time and a vehicle time t which is a parameter in the boundary formulation (Lee: Para. 0034), including a time variable specified to complete a lane change maneuver (Lee: Para. 0033). Lee’s time variable considered in the boundary condition problem with dynamic obstacles is equivalent to “determining residual ST boundaries.”
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have determined projected ST boundaries and residual ST boundaries based on t0 in order to generate a lane change path that is adjusted based on dynamic and static objects (Lee: Para. 0009).
In the following limitation, Lee teaches generating a station-lateral (SL) map, wherein the SL map is a two-dimensional geometric map comprising the interfering vehicles information including SL boundaries perceived by the ADV (Lee: Para. 0085; a graph with time on the horizontal axis and speed on the vertical axis showing an original calculated speed profile represented by graph line of the vehicle, which would cause the vehicle to collide with the object, and an adjusted speed profile represented by graph line, that reduces the speed of the vehicle to avoid the object); combining the ST graph and the SL map into a SLT graph indicating at what time should the ADV pass a particular coordinate (Lee: Para. 0034; define (x(t),y(t)) as the vehicle position at time t with respect to the origin R.sub.v(0) of the coordinate system).
Lee doesn’t explicitly teach performing speed optimization based on the residual ST boundaries, SLT graph, and speeds of the interfering vehicles in the target lane; and in response to performing speed optimization based on the residual ST boundaries, SLT graph, and the speeds of the interfering vehicles in the target lane, adjusting the vehicle speed of the ADV in the current lane based on the speed optimization, the speeds of the potentially interfering vehicles in the target lane and the residual ST boundaries; and in response to adjusting the vehicle speed of the ADV in the current lane, performing the lane change for the ADV from the current lane into the target lane based on the speed optimization, the speeds of the interfering vehicles in the target lane and the residual ST boundaries.
However Wood, in the same field of endeavor, teaches performing speed optimization based on the residual ST boundaries, SLT graph, and speeds of the interfering vehicles in the target lane (Wood: Col. 5 Lines 47-50; Col. 10 Line 29- Col. 11 Line 6, Col. 11 Lines 16-24; perception data for each object can describe, for example, an estimate of the object's: current location; current speed; current acceleration; current heading; current orientation; size/footprint e.g., as represented by a bounding polygon; motion planning system can determine a motion plan for the vehicle based at least in part on the predicted data and/or other data, and save the motion plan as motion plan data); and in response to performing speed optimization based on the residual ST boundaries, SLT graph, and the speeds of the interfering vehicles in the target lane (Wood: Col. 5 Lines 47-50; Col. 10 Line 29- Col. 11 Line 6, Col. 11 Lines 16-24; perception data for each object can describe, for example, an estimate of the object's: current location; current speed; current acceleration; current heading), adjusting the vehicle speed of the ADV in the current lane based on the speed optimization, the speeds of the interfering vehicles in the target lane and the residual ST boundaries (Wood: Col. 5 Lines 47-50; Col. 11 Lines 27-32, 55-59; mobility controller can send one or more control signals to the responsible vehicle control sub-system e.g., braking control system, steering control system, acceleration control system to execute the instructions and implement the motion plan; vehicle can perform a certain action e.g., pass an object); and in response to adjusting the vehicle speed of the ADV in the current lane, performing the lane change for the ADV from the current lane into the target lane based on the speed optimization, the speeds of the potentially interfering vehicles in the target lane and the residual ST boundaries (Wood: Col. 5 Lines 47-50; Col. 11 Lines 16-24, 27-32, 55-59; mobility controller can send one or more control signals to the responsible vehicle control sub-system e.g., braking control system, steering control system, acceleration control system to execute the instructions and implement the motion plan; vehicle can perform a certain action e.g., pass an object; a motion plan for the vehicle based at least in part on the predicted data).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Wood’s detection of vehicle location, speed, footprint as a bounding polygon tracked over time (Wood: Col. 10 Line 29 – Col. 11 Line 6) into Lee’s boundary condition lane change path generation (Lee: Para. 0034-0035) in order to use Wood’s interfering vehicle speed dependent bounding polygon (Wood: Col. 10 Line 29 – Col. 11 Line 6) as information to help provide multiple candidate vehicle paths and vehicle speeds avoiding detected moving objects in proximity of the vehicle (Lee: Para. 0009).
Regarding Claim 19, Lee teaches the data processing system of claim 15, wherein the performing speed optimization further comprises using quadratic programming (QP) to minimize a speed cost function (Lee: Para. 0026, 0086; fifth order polynomial equation reads on quadratic programming).
Regarding Claim 20, Lee teaches the data processing system of claim 15, wherein t0 is selected based on an approximate time required to complete the lane change (Lee: Para. 0068; lane change time reads on approximate time required to complete the lane change).

Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication Number 2015/0353082 A1) in view of Wood et al. (US Patent Number 10,065,638 B1) and in further view of Kang (US Publication Number 2018/0201270 A1).
Regarding Claim 3, Lee and Wood don’t explicitly teach wherein the lane change is an overtake lane change where the ADV accelerates prior to performing the lane change.
However Kang, in the same field of endeavor, teaches wherein the lane change is an overtake lane change where the ADV accelerates prior to performing the lane change (Kang: Para. 0053; accelerates or decelerates the vehicle to an appropriate speed prior to executing the requested lane change reads on ADV accelerates prior to performing the lane change).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Kang into Wood’s detection of vehicle location, speed, footprint as a bounding polygon tracked over time (Wood: Col. 10 Line 29 – Col. 11 Line 6) and Lee’s boundary condition lane change path generation (Lee: Para. 0034-0035) in order to execute a speed correction control process to decelerate or accelerate prior to the execution of the requested lane change (Kang: Para. 0053).
Regarding Claim 4, Lee and Wood don’t explicitly teach wherein the lane change is a yield lane change where the ADV decelerates prior to performing the lane change.
However Kang, in the same field of endeavor, teaches wherein the lane change is a yield lane change where the ADV decelerates prior to performing the lane change (Kang: Para. 0053; accelerates or decelerates the vehicle to an appropriate speed prior to executing the requested lane change reads on ADV decelerates prior to performing the lane change).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Kang into Wood’s detection of vehicle location, speed, footprint as a bounding polygon tracked over time (Wood: Col. 10 Line 29 – Col. 11 Line 6) and Lee’s boundary condition lane change path generation (Lee: Para. 0034-0035) in order to execute a speed correction control process to decelerate or accelerate prior to the execution of the requested lane change (Kang: Para. 0053).
Regarding Claim 10, Lee and Wood don’t explicitly teach wherein the lane change is an overtake lane change where the ADV accelerates prior to performing the lane change.
However Kang, in the same field of endeavor, teaches wherein the lane change is an overtake lane change where the ADV accelerates prior to performing the lane change (Kang: Para. 0053; accelerates or decelerates the vehicle to an appropriate speed prior to executing the requested lane change reads on ADV accelerates prior to performing the lane change).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Kang into Wood’s detection of vehicle location, speed, footprint as a bounding polygon tracked over time (Wood: Col. 10 Line 29 – Col. 11 Line 6) and Lee’s boundary condition lane change path generation (Lee: Para. 0034-0035) in order to execute a speed correction control process to decelerate or accelerate prior to the execution of the requested lane change (Kang: Para. 0053).
Regarding Claim 11, Lee and Wood don’t explicitly teach wherein the lane change is a yield lane change where the ADV decelerates prior to performing the lane change.
However Kang, in the same field of endeavor, teaches wherein the lane change is a yield lane change where the ADV decelerates prior to performing the lane change (Kang: Para. 0053; accelerates or decelerates the vehicle to an appropriate speed prior to executing the requested lane change reads on ADV decelerates prior to performing the lane change).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Kang into Wood’s detection of vehicle location, speed, footprint as a bounding polygon tracked over time (Wood: Col. 10 Line 29 – Col. 11 Line 6) and Lee’s boundary condition lane change path generation (Lee: Para. 0034-0035) in order to execute a speed correction control process to decelerate or accelerate prior to the execution of the requested lane change (Kang: Para. 0053).
Regarding Claim 17, Lee and Wood don’t explicitly teach wherein the lane change is an overtake lane change where the ADV accelerates prior to performing the lane change.
However Kang, in the same field of endeavor, teaches wherein the lane change is an overtake lane change where the ADV accelerates prior to performing the lane change (Kang: Para. 0053; accelerates or decelerates the vehicle to an appropriate speed prior to executing the requested lane change reads on ADV accelerates prior to performing the lane change).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Kang into Wood’s detection of vehicle location, speed, footprint as a bounding polygon tracked over time (Wood: Col. 10 Line 29 – Col. 11 Line 6) and Lee’s boundary condition lane change path generation (Lee: Para. 0034-0035) in order to execute a speed correction control process to decelerate or accelerate prior to the execution of the requested lane change (Kang: Para. 0053).
Regarding Claim 18, Lee and Wood don’t explicitly teach wherein the lane change is a yield lane change where the ADV decelerates prior to performing the lane change.
However Kang, in the same field of endeavor, teaches wherein the lane change is a yield lane change where the ADV decelerates prior to performing the lane change (Kang: Para. 0053; accelerates or decelerates the vehicle to an appropriate speed prior to executing the requested lane change reads on ADV accelerates prior to performing the lane change).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Kang into Wood’s detection of vehicle location, speed, footprint as a bounding polygon tracked over time (Wood: Col. 10 Line 29 – Col. 11 Line 6) and Lee’s boundary condition lane change path generation (Lee: Para. 0034-0035) in order to execute a speed correction control process to decelerate or accelerate prior to the execution of the requested lane change (Kang: Para. 0053).

Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication Number 2015/0353082 A1) in view of Wood et al. (US Patent Number 10,065,638 B1) and in further view of Nilsson et al. (US Patent Number 10,317,902 B2).
Regarding Claim 7, Lee and Wood don’t explicitly teach wherein t0 is within a range from 3 seconds to 4 seconds.
However Nilsson, in the same field of endeavor, teaches wherein t0 is within a range from 3 seconds to 4 seconds (Nilsson: Col. 4 Lines 10-14, Col. 16 Lines 5-14; between 1 and 5 seconds, such as 3 seconds reads on within a range from 3 seconds to 4 seconds).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Nilsson into Wood’s detection of vehicle location, speed, footprint as a bounding polygon tracked over time (Wood: Col. 10 Line 29 – Col. 11 Line 6) and Lee’s boundary condition lane change path generation (Lee: Para. 0034-0035) in order to set a minimum time it takes for the vehicle to laterally traverse the lane-change region (Nilsson: Col. 4 Lines 10-14).
Regarding Claim 14, Lee and Wood don’t explicitly teach wherein t0 is within a range from 3 seconds to 4 seconds.
However Nilsson, in the same field of endeavor, teaches wherein t0 is within a range from 3 seconds to 4 seconds (Nilsson: Col. 4 Lines 10-14; between 1 and 5 seconds, such as 3 seconds reads on within a range from 3 seconds to 4 seconds).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Nilsson into Wood’s detection of vehicle location, speed, footprint as a bounding polygon tracked over time (Wood: Col. 10 Line 29 – Col. 11 Line 6) and Lee’s boundary condition lane change path generation (Lee: Para. 0034-0035) in order to set a minimum time it takes for the vehicle to laterally traverse the lane-change region (Nilsson: Col. 4 Lines 10-14).
Regarding Claim 21, Lee and Wood don’t explicitly teach wherein t0 is within a range from 3 seconds to 4 seconds.
However Nilsson, in the same field of endeavor, teaches wherein t0 is within a range from 3 seconds to 4 seconds (Nilsson: Col. 4 Lines 10-14; between 1 and 5 seconds, such as 3 seconds reads on within a range from 3 seconds to 4 seconds).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Nilsson into Wood’s detection of vehicle location, speed, footprint as a bounding polygon tracked over time (Wood: Col. 10 Line 29 – Col. 11 Line 6) and Lee’s boundary condition lane change path generation (Lee: Para. 0034-0035) in order to set a minimum time it takes for the vehicle to laterally traverse the lane-change region (Nilsson: Col. 4 Lines 10-14).

Response to Arguments
Applicant’s remark, filed on 13 May 2022, with respect to the claim rejection of claims 1, 3-8, 10-15 and 17-21 under 35 U.S.C. 103 have been considered, but are not persuasive. 
Applicant argues that Lee does not teach or suggest “generating a station-lateral (SL) map, wherein the SL map is a two-dimensional geometric map comprising the interfering vehicles information including SL boundaries perceived by the ADV; combining the ST graph and the SL map into a SLT graph indicating at what time should the ADV pass a particular coordinate.”
In response to the applicant argument above, Lee includes treating a lane change as a desired path generation through a boundary condition problem (Lee: Para. 0034). The system assumes that the lane change control begins at t=0 and defines the vehicle position on a coordinate system at the starting time (Lee: Para. 0034). The system identifies the center of the both the current lane and the target lane for the lane change (Lee: Para. 0078). Lee includes vehicle sensors to detect a moving objects around the vehicle (Lee: Para. 0085) which means the boundaries of these detected moving objects around the vehicle when looking at a lane change would be in the starting boundary condition problem at the static t=0. This is an example of a static station-lateral map at the beginning of defining the boundary condition problem at t=0. 
Lee takes the lane change maneuver as a boundary condition problem (Lee: Para. 0034) where the autonomous vehicle’s speed and potential steering angle are used with a time variable to predict the lane change maneuver (Lee: Para. 0035). This path planning uses the lane change maneuver, static object avoidance, slow down for moving object in front of the vehicle and evasive maneuver around an object to create a path for the vehicle in combination with other objects that may be sharing the roadway (Lee: 0074-0075). The vehicle sensors indicate the objects that may interfere with the traffic free reference path of the lane change so that the speed profile represented by a graph line can be adjusted so that the vehicle can reduce its speed to avoid hitting the detected object (Lee: Para. 0076, 0085). Lee takes the starting position at t=0 and uses time as a variable to determine a lane change maneuver taking into account detected objects around the vehicle over the course of the planned time for lane change. Therefore combine a station-lateral and station-time boundaries are taken into consideration through Lee’s boundary condition problem of an autonomous vehicle lane change. 
Applicant argues that Lee does not teach or suggest "determining projected ST boundaries, comprising projecting the virtual non-blocking ST boundaries onto a real ST coordinate system associated with a current lane; determining residual ST boundaries, comprising keeping only part of the projected ST boundaries where Time (t) > to, wherein tO is a parameter selected based on an approximate time needed for the ADV to complete a lane change; generating a station-lateral (SL) map, wherein the SL map is a two-dimensional geometric map comprising the interfering vehicles information including SL boundaries perceived by the ADV; combining the ST graph and the SL map into a SLT graph indicating at what time should the ADV pass a particular coordinate.”
In response to the applicant argument above, non-blocking ST boundaries are being interpreted as open or unoccupied space that includes a speed decision of the vehicle’s planning route (Specification: Para. 0063-0065). This interpretation is based on the specification’s description of blocking obstacle’s ST boundaries can be a set of points (s,t) that reflect time, an obstacle will block the ADV’s path at position s (e.g., blocking obstacles) (Specification: Para. 0004). Since obstacles that would block the vehicle’s moment are defined by a location and time, then non-blocking boundaries are defined as non-blocking boundaries that influence the speed decision.
Lee discloses a method to detect static and moving objects in order to adjust a reference path from a multiple of vehicle path and vehicle speed options (Lee: Para. 0009). Lee discloses creating a lane change path over a certain time period, where the normalized path problem is where a coordinate conversion is used for normalizing coordinates to the vehicle coordinates (Lee: Para. 0026). The vehicle coordinates while a lane change path is being generated would be the “real ST coordinate system associated with the current lane.” Lee’s various vehicle states converted to a vehicle coordinate system is equivalent to “projecting the virtual non-blocking ST boundaries into a real ST coordinate system associated with the current lane.” Lee discloses estimating a path along an estimated lane center line (Lee: Para. 0027) as a hypothetical rough path without a lane change. Lee’s non-blocking obstacles is a decision to slow down or yield for an obstacle (Specification: Para. 0004). Lee discloses a slow moving object, which requires the autonomous vehicle to slow down to allow the slow moving object to move out of the way. The detected slow object is used during the path planning and generation algorithm as a reason to change the reference lane change path (Lee: Para. 0075). Lee first created a course reference path plan that does not require consideration for traffic or other obstacles. The next step receives object data from any available sensor indicating some object that may interfere with the traffic free reference path (Lee: Para. 0076). The path generation system has a boundary condition problem with dynamic obstacle vehicles with a starting time and a vehicle time t which is a parameter in the boundary formulation (Lee: Para. 0034), including a time variable specified to complete a lane change maneuver (Lee: Para. 0033). 
Lee’s time variable considered in the boundary condition problem with dynamic obstacles. The dynamic obstacles that are considered in the boundary condition problem are not all the obstacles present, but only a portion that needed to determine the lane change.
Applicant next argues that “Lee, and Wood, alone or in combination, fail to remedy the deficiencies as set forth above.”
In response to the argument above, the examiner has responded to the arguments specifically addressed to portions of the claims above. The examiner has rejected claims 1 by Lee in view of Wood. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant next argues that “independent claims 8 and 15 are in condition for allowance at least for similar reasons as given above for claim 1.” 
In response to the argument above, claim 1’s arguments were addressed above, and at least for the reasons similar to those discussed above, independent claims 8 and 15 are patentable over the cited references. 
Applicant next argues that claims 3-7, 10-14, and 17-21 are in condition for allowance at least for the reasons given above for the independent claims from which they depend.
In response to the argument above, independent claims 1, 8 and 15 are rejected, as dependent claims are rejected based on their dependency.
Applicant next argues that the “applicant has reviewed Kang and Nilsson and has not identified any portion that teaches or suggests the above claimed feature.”
In response to the argument above, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The applicant’s arguments have failed to point out the distinguishing characteristics of the amended claim language over the prior art. For the above reasons, Lee’s lane change optimization reads on applicant’s speed adjustment of autonomous driving vehicles prior to lane change. The rejection is maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoo et al. US patent 10,259,458 B2 teaches lane change optimization.
Nilsson et al. US patent 10,268,197 B2 teaches trajectory planning for autonomous lane change.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571)272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E.L./Examiner, Art Unit 3663


/ADAM D TISSOT/Primary Examiner, Art Unit 3663